EXHIBIT NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedJanuary 31, 2008 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Jan-08 15-Jan-08 15-Feb-08 Floating Allocation Percentage at Month-End 59.26% To 31-Jan-08 15-Feb-08 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 708,658,199.12 Beginning $0.00 Total Collateral $1,906,802,675.12 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 190.68% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 31 Total Pool LIBOR 4.236250% Beginning Gross Principal Pool Balance $3,765,180,630.60 Applicable Margin 0.000000% Total Principal Collections (1,489,169,873.68) 4.236250% Investment in New Receivables 1,490,622,386.42 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases (8,557,380.30) Interest $3,647,881.94 $3.84 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $3.84 Less Net CMA Offset (321,965,699.12) Less Servicing Adjustment (3,864,601.03) Total Due Investors $3,647,881.94 4.236250% Ending Balance $3,432,244,815.37 Servicing Fee 944,287.06 Excess Cash Flow $2,231,607.44 SAP for Next Period 55.56% Average Receivable Balance $3,365,855,851.48 Monthly Payment Rate 44.24% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $20,103,546.03 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $20,103,546.03 Page 5 of
